Citation Nr: 1545143	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  08-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to January 25, 2008, for posttraumatic arthritis of the left knee (previously enumerated as a left lateral meniscectomy, chondroplasty of the patella).

2.  Entitlement to a disability rating in excess of 40 percent between January 25, 2008, and January 10, 2012, for posttraumatic arthritis of the left knee (previously enumerated as a left lateral meniscectomy, chondroplasty of the patella).

3.  Entitlement to a disability rating in excess of 20 percent from January 11, 2012, for posttraumatic arthritis of the left knee (previously enumerated as a left lateral meniscectomy, chondroplasty of the patella).

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia associated with posttraumatic arthritis of the left knee.

5. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1986 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the Veteran's claims has subsequently been moved to Montgomery, Alabama.

In August 2012, the Veteran presented testimony in a video conference hearing before the undersigned, and a copy of the transcript has been associated with the claims folder. 

In December 2013, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further AOJ action is warranted, even though such action will, regrettably, further delay an appellate decision on the claims.  

First, a remand is required to obtain outstanding VA treatment records.  In December 2013, the Board remanded the claims to obtain any outstanding VA treatment records dated from November 2009.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the record does not indicate that the AOJ obtained all outstanding VA treatment records.  The electronic folder in Virtual VA includes an active problem list from the Central Alabama Veterans Health Care System dated in July 2014; however, no treatment records were obtained.  The May 2014 VA examination report references a December 2013 magnetic resonance imaging (MRI), which is not of record, and a July 2014 rating decision references treatment records from the Montgomery VA Medical Center dated from April 2000 to May 2014, which are not of record.  As such, there has not been substantial compliance with the Board's prior remand directives.

Second, regarding the TDIU claim, a remand is required to obtain information from the Veteran's former employer, which he identified in June 2014.  Pursuant to the duty to assist, the AOJ should request employment information from his former employer (VA Form 21-4192). 

Third, although the Veteran has been afforded examinations to determine the severity of his knee disability, he has not been afforded a VA social and industrial survey is to ascertain the impact of all of his service-connected disabilities on his ability to work.  Therefore, on remand, he must be afforded such an examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Centers, and obtain and associate with the claims file all outstanding records of treatment dated since November 2009, to specifically include VA treatment records from the Montgomery VAMC dated from April 2000 to May 2014, and a copy of the December 2013 MRI of the Veteran's left knee.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  With any assistance required from the Veteran, contact his former employer (identified in his June 2014 claim) and request information concerning his employment (VA Form 21-4192).

3.  After obtaining any identified and outstanding records, schedule the Veteran for a VA social and industrial survey by a VA social worker or other appropriate personnel.  The social worker must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of any service-connected disability on his ability to work.  A written copy of the report should be associated with the claims folder, VBMS file and Virtual VA file.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination provided.

5.  Review the examination reports to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




